Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”) is by and between J. DARBY SERÉ
(the “Executive”) and GEOMET, INC. (the “Company”).  The Executive and the
Company are sometimes referred to collectively in this Agreement as the
“Parties” and individually as a “Party.”

 

WHEREAS, the Executive and the Company are parties to an Employment Agreement
dated December 7, 2000, as amended by the Amendment to Employment Agreement
dated March 13, 2007, and the Second Amendment to Employment Agreement dated
December 31, 2008 (the “Employment Agreement”);

 

WHEREAS, the Executive currently serves as the Company’s Chief Executive Officer
and President pursuant to the Employment Agreement and as the Chair of the Board
of Directors of the Company (the “Board”);

 

WHEREAS, the Executive’s employment and service as the Chair of the Board will
end on April 30, 2012 (the “Separation Date”) under circumstances that will
entitle the Executive to certain severance benefits under the Employment
Agreement in exchange for a release of claims;

 

WHEREAS, in the light of the Executive’s knowledge and experience, and the
necessity of a transition period to allow for the orderly transfer of
information about ongoing business matters, the Company desires to engage the
Executive, and the Executive has agreed to be engaged, as a consultant to the
Company for a limited period after the Separation Date;

 

WHEREAS, the Parties intend that the terms and conditions of this Agreement (and
all documents attached hereto or referenced herein) shall govern all issues
related to the Executive’s employment, ending of employment, consulting
relationship, and post-employment and post-consultancy obligations; and

 

WHEREAS, capitalized terms not defined in this Agreement shall have the meanings
assigned to them in the Employment Agreement.

 

THEREFORE, in consideration of the mutual promises and undertakings provided
herein, the Parties agree as follows:

 

1.             Separation from Employment; Final Pay and Benefits.

 

(a)         The Executive’s employment with the Company will permanently end on
the Separation Date without the necessity of notice or further action by the
Company.  As of the Separation Date, the Executive permanently resigns all
offices and positions in the Company and its Affiliates.  From and after the
Separation Date, the Executive shall not hold himself out as an employee or
agent of the Company or any of its Affiliates.

 

(b)         Whether or not the Executive signs this Agreement, the Executive
will receive (i) payment of the Executive’s Base Salary through the Separation
Date and vacation accrued in 2012 but unused as of the Separation Date, each
less legally required and authorized withholdings and deductions; and
(ii) reimbursement for authorized and reasonable business

 

--------------------------------------------------------------------------------


 

expenses incurred by the Executive through the Separation Date, if any, in
accordance with the Company’s customary practices and upon receipt of
appropriate documentation.  The amount in (b)(i) will be paid to the Executive
no later than the 10th day after the Separation Date or such shorter period
required by law.  The amount in (b)(ii), if any, will be paid to the Executive
on the 10th day after the Separation Date provided that the Executive has
submitted appropriate documentation by the Separation Date.

 

(c)         The Executive’s eligibility to participate in and coverage under the
Company’s group medical plan ends on the last day of the month is which the
Separation Date occurs and the Executive’s participation in and eligibility for
all other employee benefits ends on the Separation Date, all according to the
terms of the applicable plans and in accordance with applicable law.  Nothing in
this Agreement, however, affects the Executive’s accrued and vested benefits, if
any, under applicable employee benefit plans, or the Executive’s right to
continue or convert coverage under certain employee benefit plans, in accordance
with the terms of those plans and applicable law.

 

(d)         The Executive’s participation in and eligibility for any paid leave,
compensation, bonus, or equity plans or practices of the Company ends on the
Separation Date.  The Executive acknowledges and agrees that he has no vested
right to a bonus or other incentive or extra compensation under any plan, policy
or practice of the Company.

 

(e)           The Executive acknowledges and agrees that the promises of the
Company in this Section 1 satisfy all legal obligations owed to him as an
employee and as a participant in the Company’s and its Affiliates’ applicable
benefit and compensation plans and practices, and that, except as otherwise set
out in this Agreement, no additional amounts are owed to him by the Company or
any of its Affiliates by virtue of his employment.

 

2.             Termination of Employment Agreement.  The Parties agree that the
Employment Agreement is terminated as of the Separation Date and that, except as
specifically set out in this Agreement, neither Party shall have any further
liabilities, obligations, or duties to the other pursuant to the Employment
Agreement.  Notwithstanding the previous sentence, the Parties further agree,
and the Executive acknowledges, that certain of Executive’s obligations under
the Employment Agreement survive the termination of the Employment Agreement and
the Executive’s employment, including without limitation, Paragraphs 8
(Noncompetition and Related Matters, as modified in Section 5 below); 9
(Confidentiality); 10 (Business Records); 11 (Intellectual Property); 12
(Assistance in Litigation); 15 (Arbitration); and 17 (Injunctive Relief).

 

3.             Severance Benefit.

 

(a)         In full satisfaction of the Company’s obligations under Paragraph
6(d) of the Employment Agreement and in consideration of the Executive’s
promises and undertakings set out in this Agreement, the Company shall pay to
the Executive the following amount (the “Severance Benefit”): (i) $499,500.00,
which represents 18 months of the Executive’s Base Salary, plus (ii) an
additional amount equal to $36,000, which is the cost of continued coverage
under the Company’s group medical plan pursuant to the Consolidated Omnibus
Budget

 

2

--------------------------------------------------------------------------------


 

Reconciliation Act of 1985 for the Executive and any of his eligible dependents
for 18 months, each less legally required withholdings.

 

(b)         The Severance Benefit described in subsection (a)(i) will be paid in
the form of a lump sum (i) within 30 days after the Separation Date or, if
later, (ii) on the Company’s first payroll date after the Effective Date (as
defined in Section 10 below).  The Severance Benefit described in subsection
(a)(ii) will be paid in 18 equal monthly payments commencing with the month
following the Separation Date.  The Severance Benefit will be paid by ACH direct
deposit to the Executive’s last checking account on record with the Company for
which the Company has a proper authorization.

 

(c)         No contributions from the Executive or the Company will be made to
any retirement, savings, or other benefit plan with respect to the Severance
Benefit.

 

(d)         The obligation to pay the Severance Benefit is contingent on the
Executive’s (i) timely execution and return, and non-revocation, of this
Agreement and (ii) performance of all his obligations under this Release.

 

4.             Effect of Separation on Equity Awards.  In further consideration
of the Executive’s promises and undertakings set out in this Agreement and
subject to subsection (c), the equity awards are amended as follows:

 

(a)         Accelerated Vesting of Equity Awards.  The Executive’s equity awards
identified in Exhibits A, B and C to this Agreement shall be fully vested and
nonforfeitable as of the Separation Date.

 

(b)         Option Exercise Period.

 

(i)            As of the Separation Date, each Stock Option Award Agreement set
out on Exhibit A to this Agreement (the “Exhibit A Options”) is hereby amended
by amending and restating the first sentence of Section 4(a) thereof in its
entirety to read as follows:

 

“This Option may not be exercised after the earlier of (i) the expiration of
seven years from the Grant Date or (ii) the expiration of 3 years from the
“Separation Date” as defined in that certain Separation Agreement between the
Company and Optionee dated April 30, 2012.”

 

In addition, as of the Separation Date, each Exhibit A Option is hereby amended
by amending and restating the second sentence of Section 4(b) thereof in its
entirety to read as follows:

 

“If the employment or service of an Optionee shall terminate for any reason
other than Cause, each outstanding Option held by the Optionee may be exercised,
to the extent then vested, until the earlier of (i) the expiration of 3 years
from the date of such termination of employment or service or (ii) the
expiration of the term of such Option.”

 

3

--------------------------------------------------------------------------------


 

(ii)           As of the Separation Date, each Amended and Restated
Non-Qualified Stock Option Agreement listed on Exhibit B to this Agreement (the
“Exhibit B Options”)is hereby amended by amending and restating paragraph
2(ii) thereof in its entirety to read as follows:

 

“(ii)         In the event of Optionee’s termination of employment for any
reason (other than the reasons set forth in subparagraph (i) of this paragraph
2), the Option may be exercised, to the extent then vested, for up to three
years from the date of such termination of employment, unless the Option, by its
terms, expires earlier.”

 

(c)         Issuance of Shares in Connection with Vested Restricted Stock and
Restricted Stock Units.  The Company shall send a letter of instruction to its
transfer agent to issue to Executive certificates representing the number of
unvested units and unvested shares of common stock represented by the Restricted
Stock Unit Award Agreement and the Restricted Stock Award Agreements,
respectively, listed on Exhibit C to this Agreement within three (3) days
following the Separation Date.

 

(d)         Effect of Failure to Accept or Revocation.  Notwithstanding
subsections (a)-(c), if Executive does not timely accept this Agreement or
timely revokes his acceptance, as described in Section 10, the Parties agree
that (i) Executive shall return to the Company all stock received in settlement
or upon vesting of the awards set out on Exhibit C (or an equivalent value in
cash determined based on “Fair Market Value” (as defined in the applicable
Company stock plan or award agreement) of any stock received as of the date of
settlement or vesting), and an equivalent value in cash with respect to any
stock withheld to satisfy applicable tax withholding, with such value to be
determined based on “Fair Market Value” (as defined in the applicable Company
stock plan or award agreement) as of the date of settlement or vesting;
(ii) Executive shall forfeit to the Company each Exhibit A Option and each
Exhibit B Option that became vested by virtue of subsection (a) or, if Executive
has exercised any such options, pay to the Company an amount in cash (or
transfer to the Company an equivalent value in Company common stock) equal to
“Fair Market Value” (as defined in the applicable Company stock plan or award
agreement), as of the date of exercise, of any Company stock covered by such
exercised options less the exercise price of any such exercised options; and
(iii) the exercise period for each Exhibit A Option and each Exhibit B Option
that was vested before the Separation Date shall not be extended pursuant to
subsection (b).

 

5.             Consulting Agreement.  In further consideration of their mutual
promises and undertakings set out in this Agreement, the Parties shall execute
the Consulting Agreement attached as Exhibit D to be effective on the day after
the Separation Date.

 

6.             Noncompetition and Related Matters.  In further consideration of
the promises and undertakings of the Company set out in this Agreement and the
Consulting Agreement, and in the light of the acknowledgements in subsection
(a) below, the Executive agrees as follows:

 

(a)         With respect to Paragraph 8 of the Employment Agreement, the
Executive acknowledges and agrees that (i) the Company promised to provide (and
in fact did provide) special training and knowledge, including confidential
information identified in Paragraph 9 of

 

4

--------------------------------------------------------------------------------


 

the Employment Agreement; (ii) the confidential information is valuable to the
Company and, therefore, its protection and maintenance constitutes a legitimate
interest to be protected by the Company; and (iii) he agreed in Paragraph 9 of
the Employment Agreement to hold in strict confidence and not to disclose or
reveal to any person, or use for his own personal benefit or for the benefit of
any else, such confidential information during employment and for the three-year
period after his employment ended, which obligation survives the termination of
the Employment Agreement and the Executive’s employment.  The Executive further
acknowledges and agrees that (w) the Company is engaged in a highly competitive
business; (x) the Company has expended considerable time and resources to
develop goodwill with its vendors, suppliers, customers, investors, business
partners, and others with whom it has a business relationship (the “Business
Partners”) and to create, protect, and exploit its confidential information; (y)
the Executive’s participation in and direction of the Company’s day-to-day
operations and strategic planning gave Executive unique access to confidential
information that could be used by unauthorized third parties in a manner that
would irreparably harm the Company’s competitive position in the marketplace and
dilute its goodwill; and (z) pursuant to the Consulting Agreement, the Executive
will continue to create and/or have access to confidential information of the
Company that could be used by unauthorized third parties in a manner that would
irreparably harm the Company’s competitive position in the marketplace and
dilute its goodwill.

 

(b)         According, the Executive agrees that his post-employment obligations
under Paragraph 8(a) and (c) of the Employment Agreement are modified as
follows:  During the Restriction Period (as defined in subsection
(d)(iv) below), the Executive shall not engage in any of the following
activities (the “Restricted Activities”) without the written consent of the
Chair of the Board:

 

(i)            Directly or indirectly, and whether or not for compensation,
engage or prepare to engage in, or aid or advise another person or entity, who
is engaging in or preparing to engage in, a Competing Business (as defined in
subsection (d)(i) below) in the Specified Geographical Area (as defined in
subsection (d)(v) below) as an employee, officer, director, agent, partner,
stockholder, owner, member, representative, consultant, lender, guarantor, or in
any other individual or representative capacity; provided, however, that this
Section 6(b)(i) does not prohibit the Executive’s ownership of stock or other
securities listed on a national securities exchange or actively traded in the
over-the-counter market if he and the members of his immediate family do not,
directly or indirectly, hold more than a total of 5% of all such shares of stock
or other securities issued and outstanding;

 

(ii)           Directly or indirectly soliciting, inducing, persuading, or
enticing, or endeavoring to solicit, induce, persuade, or entice, any person who
is then employed by or otherwise engaged to perform services for the Company
(including without limitation a Business Partner) to leave that employment or
cease performing those services, whether on his own behalf or on behalf of any
other person or entity; and

 

(iii)          Directly or indirectly soliciting, inducing, persuading, or
enticing, or endeavoring to solicit, induce, persuade, or entice, any person or
entity who is then a Business Partner to cease being a Business Partner or to
divert all or any part of such

 

5

--------------------------------------------------------------------------------


 

Business Partner’s business from the Company, whether on his own behalf or on
behalf of any other person or entity.

 

(c)         Executive acknowledges and agrees that his obligations in Paragraph
8 of the Employment Agreement, as modified by this Section 6, (i) are ancillary
to an otherwise enforceable agreement, including without limitation the mutual
promises and undertakings set out in the Employment Agreement, this Agreement,
and the Consulting Agreement; (ii) that the restrictions are reasonable and
necessary, are valid and enforceable under applicable law, and do not impose a
greater restraint than necessary to protect the Company’s goodwill, confidential
information, and other legitimate business interests; (iii) that he will
immediately notify the Company in writing should he believe or be advised that
the restrictions are not, or likely are not, valid or enforceable under the law
of any state that he contends or is advised is applicable; (iv) that he will not
challenge the enforceability of such restrictions; and (v) except as otherwise
modified in this Section 6, Paragraph 8 of the Employment Agreement remains in
force and effect.

 

(d)         For purposes of this Section 6,

 

(i)            “Competing Business” means (i) owning, operating, leasing,
acquiring, exploring, marketing, developing, producing, gathering, distributing,
or disposing of Mineral Interests (as defined in subsection (d)(iii) below); or
(ii) such other business activities as the Company may engage in, prepare to
engage in, or investigate becoming engaged in during the term of the Consulting
Agreement and about which the Executive has access to confidential information.

 

(ii)           The “Company” includes the Company and its affiliates.

 

(iii)          “Mineral Interest” means any royalty, overriding royalty,
working, leasehold, or other property interest in coalbed methane, oil, or gas
assets or related products, or any right to acquire such interests.

 

(iv)          “Restriction Period” means the period beginning on the Separation
Date and ending 18 months after the termination of the Consulting Agreement.

 

(v)           “Specified Geographical Area” means (i) the Company’s Mineral
Interests as of the Separation Date, additional Mineral Interests acquired by
the Company during the term of the Consulting Agreement, and the geographical
area within 25 miles of any such Mineral Interests; and (ii) the geographical
locations where the Company attempted to acquire, or was investigating the
acquisition of, Mineral Interests (X) within 12 months before the Separation
Date or (Y) during the term of the Consulting Agreement and about which
Executive had access to or created Confidential Information.

 

7.             Further Promises and Undertakings of the Executive.  In further
consideration of the Company’s promises and undertakings set out in this
Agreement, the Executive agrees that:

 

(a)         He will not make to any other person or entity any statement
(whether oral, written, or electronic) which directly or indirectly impugns the
quality or integrity of the

 

6

--------------------------------------------------------------------------------


 

Company’s or any of the other Released Parties’ (as defined in
Section 8(e) below) business or operations, or any other disparaging or
derogatory remarks about the Company or any of the other Released Parties,
except that he may give truthful testimony under oath in any legal proceeding;

 

(b)         Except as requested by the Company, as permitted by fair employment
practices laws or other laws that may supersede the terms of this Agreement, or
as compelled by valid legal process, he shall not:

 

(i)            Assist, cooperate with, or supply information of any kind to any
non-governmental individual or entity or private-party litigant or their agents
or attorneys (collectively a “Third Party”) concerning (A) the formation,
continuation, terms and conditions, or ending of the Executive’s or any other
employee’s employment with the Company or the employment practices of the
Company; or (B) the business or operations of the Company or any of the other
Released Parties; or

 

(ii)           Initiate or assist any Third Party in connection with any
investigation, inquiry, or any other action of any kind with respect to either
of the Company’s or any of the other Released Parties’ employment practices,
business, or operations; and

 

(c)         If the Executive is contacted by any Third Party who is or may be
adverse to, or investigating a possible claim or lawsuit against, the Company or
any of the other Released Parties, he shall notify the Company in writing before
providing any information to or meeting with such Third Party and, if requested,
he will meet and confer with counsel for the Company or the other Released
Parties before interviewing with, meeting with, providing information to, or
giving a statement to any such Third Party.

 

8.             General Release.

 

(a)         In further consideration of the promises and undertakings of the
Company set out in this Agreement, the Executive (for himself and for his
spouse, representatives, heirs, successors and assigns) voluntarily, completely,
and unconditionally releases, waives, and forever discharges to the maximum
extent permitted by law the Released Parties (defined in Section 8(e) below)
from any and all claims, demands, liabilities, and causes of action of whatever
kind or character, whether vicarious, derivative, or direct, and whether known
or unknown (individually a “Claim” and collectively the “Claims”), that the
Executive now may have or ever has had against the Released Parties.

 

(b)         The Claims released and waived by this Section 8 include but are not
limited to any and all Claims (including for attorneys’ fees and fraudulent
inducement):

 

(i)            That the Executive is entitled to or owns any equity, phantom
equity, or any other ownership or similar interest in the Company or any of the
other Released Parties other than as set out on Exhibits A, B and C;

 

(ii)           For any bonus or other incentive or extra compensation;

 

7

--------------------------------------------------------------------------------


 

(iii)          Growing out of, resulting from, or connected in any way to the
Employment Agreement or termination of the Employment Agreement;

 

(iv)          Growing out of, resulting from, or connected in any way with the
negotiation and execution of this Agreement;

 

(v)           Growing out of, resulting from, or connected in any way with the
formation, continuation, terms and conditions, or ending of the Executive’s
employment with the Company or the employment practices of the Company or any of
the other Released Parties;

 

(vi)          Based on the common law or any federal, state, or local statutory
or constitutional provision that applies or is asserted to apply, directly or
indirectly, to the formation, continuation, terms and conditions, or ending of
the employment relationship or employment practices, such as Claims based on
contract or in tort, and Claims under the Civil Rights Acts of 1866, 1871, 1964,
and 1991; the Age Discrimination in Employment Act, the Americans with
Disabilities Act; the Fair Labor Standards Act; the Equal Pay Act; the Pregnancy
Discrimination Act; the Family and Medical Leave Act; the Genetic Information
Nondiscrimination Act; the Executive Retirement Income Security Act; the Fair
Credit Reporting Act; the Sarbanes-Oxley Act; Chapters 21, 61, or 451 of the
Texas Labor Code; and any other federal, state, or local statute, rule, order,
or ordinance; and any amendments to the statutes just named or identified; and

 

(vii)         Based on any other act, conduct, or omission of any of the
Released Parties.

 

(c)         The Executive acknowledges and agrees that he forever waives any
right to recover, and will not request or accept, anything of value from any of
the Released Parties as compensation or damages growing out of, resulting from,
or connected in any way with the Executive’s employment or the ending of his
employment with the Company, the employment practices of the Company, or with
any other act, conduct, or omission of any of the Released Parties, other than
the Severance Benefit, whether sought directly by him or by any administrative
agency or other public authority, individual, or group of individuals on his
behalf.

 

(d)         This Section 8 does not waive any rights that arise under this
Agreement, any Claims under the Age Discrimination in Employment Act that arise
after the date the Executive signs this Release, any rights under the equity
awards identified on Exhibits A, B and C as amended herein, any right to
indemnification or coverage under any directors and officers liability policy,
or any Claims that cannot by law be released.

 

(e)         The “Released Parties” are (i) the Company; (ii) Yorktown Energy
Partners IV, LP; (iii) Sherwood Energy, LLC; (iv) any parent, subsidiary,
affiliate, predecessor, successor, or assign of the entities named or described
in clauses (i)-(ii); and (iv) any current or former officer, director, partner,
shareholder, owner, member, manager, joint venturer, trustee, fiduciary, agent,
employee, associate, representative, administrator, investment advisor, employee
benefit plan sponsored or maintained by, insurer, or attorney of or for the
entities and persons named or described in clauses (i)-(iv).

 

8

--------------------------------------------------------------------------------


 

9.             No Admission of Liability.  The Parties understand and agree that
this Agreement does not in any manner constitute an admission of liability or
wrongdoing by the Executive, the Company, or any of the Released Parties, but
that any such liability or wrongdoing is expressly denied; and that, except to
the extent necessary to enforce this Agreement, neither this Agreement nor any
part of it may be construed as, used, or admitted into evidence in any judicial,
administrative, or arbitral proceeding, as an admission of any kind by any of
the Parties.

 

10.          Acceptance of Release; Effective Date; Right to Revoke.  The
Executive may accept this Agreement at any time before the close of business on
the 21st day after it was first presented to him by signing and returning this
Agreement and Exhibit D without change to the attention of Stan Graves at
GeoMet, Inc., 909 Fannin, Suite 1850 Houston, Texas 77010 or a signed electronic
copy to graco@bellsouth.net with a copy to Mr. Graves to follow by US mail. 
This Agreement will become effective and enforceable on the eighth day after it
is received by Mr. Graves (the “Effective Date”).  The Executive may revoke his
acceptance of this Agreement at any time before the Effective Date by so
notifying Mr. Graves in writing at the above address.

 

11.          Acknowledgements.  By signing this Agreement, the Executive
acknowledges that he is advised by the Company to consult with an attorney
before signing this Agreement and Exhibit D, and has had sufficient time to do
so; that he has been given sufficient time, and at least 21 days at his option,
to consider this Agreement and Exhibit D; that he has read and understands the
meaning and effect of signing this Agreement and Exhibit D; that neither the
Company nor any of the other Released Parties has made any statements,
representations, warranties, or promises to the Executive regarding this
Agreement and Exhibit D, except for the statements, representations, warranties,
or promises expressly made in this Agreement and Exhibit D; that he expressly
disclaims reliance on any statements, representations, warranties, or promises
made by the Company or any of the other Released Parties that are not set out in
this Agreement and Exhibit D, but instead is relying on his own judgment in
consultation with his attorney, if any; that his execution of this Agreement and
Exhibit D thus is knowingly and voluntarily made; that pursuant to this
Agreement and Exhibit D, he is receiving consideration in addition to anything
of value to which he otherwise is entitled to receive; that he has not made any
modifications to this Agreement or Exhibit D as they were originally presented
to him by the Company or that any modifications made by him have been initialed
by the Company or approved by the Company in writing (including by any
Company-made revisions); and that any modifications to this Agreement or
Exhibit D, whether material or immaterial, that are made or approved by the
Company after they were originally presented to him do not extend the period of
time for him to consider and accept this Agreement.

 

12.          Entire Agreement; Choice of Law.  This Agreement and Exhibit D
represents the entire agreement of the Parties with respect to the termination
of the Executive’s employment and the consulting relationship between the
Parties, and shall be construed as a whole, according to its fair meaning, and
not strictly for or against any of the Parties.  The Parties agree that this
Agreement and the Consulting Agreement is governed by and shall be construed and
enforced in accordance with Texas law, excluding its choice-of-law principles.

 

13.          Arbitration; Injunctive Relief.  The Parties agree that Paragraphs
15 (Arbitration) and 17 (Injunctive Relief) of the Employment Agreement shall
apply to this

 

9

--------------------------------------------------------------------------------


 

Agreement and Exhibit D, and nothing in Paragraph 15 of the Employment Agreement
precludes the bringing of actions in court for the relief sought in Paragraph 17
of the Employment Agreement.

 

14.          Severability.  In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason in
whole or in part, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law.

 

15.          Miscellaneous.

 

(a)         This Agreement and the Consulting Agreement shall be binding upon
the Executive’s heirs, successors, and assigns, and shall inure to the benefit
of the Executive, the Company, the other Released Parties, and his and their
heirs, successors, and permitted assigns.

 

(b)         The Company may, but the Executive may not, assign or otherwise
transfer this Agreement or the Consulting Agreement or any of its or his rights
or obligations under this Agreement or Consulting Agreement without the written
consent of the other.  The Executive shall not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any payments or other
benefits provided under this Agreement or the Consulting Agreement; and no
amounts payable under this Agreement or the Consulting Agreement shall be
assignable in anticipation of payment either by voluntary or involuntary acts,
or by operation of law, except by will or pursuant to the laws of descent and
distribution.

 

(c)         (i) No provision of this Agreement or the Consulting Agreement may
be amended, modified, or waived unless such amendment or modification is agreed
to in writing and signed by the Executive by a duly authorized officer of the
Company, and such waiver is set out in writing and signed by the Party to be
charged; and (ii) no waiver by a Party or failure to enforce or insist on his or
its rights under this Agreement or the Consulting Agreement shall constitute a
waiver or abandonment of any such rights or defense to enforcement of such
rights, and a waiver on one occasion shall not be deemed to be a waiver of the
same or any other type of breach on a future occasion.

 

(d)         Nothing in this Agreement or the Consulting Agreement, express or
implied, is intended to or shall confer upon any person other than the Parties
(and, in the case of the Company, its Affiliates), and their respective heirs,
legal representatives, successors, and permitted assigns, any rights, benefits,
or remedies of any nature whatsoever under or by reason of this Agreement or the
Consulting Agreement.

 

(e)         As used in this Agreement and the Consulting Agreement, “Affiliate”
shall mean the Company and any entity that, directly or indirectly through one
or more intermediaries, is controlled by or is under common control with the
Company.

 

(f)          The section headings in this Agreement and the Consulting Agreement
are for convenience of reference only, and they form no part of this Agreement
or the Consulting Agreement and shall not affect its interpretation.

 

10

--------------------------------------------------------------------------------


 

16.          Right to Consult a Tax Advisor.  Notwithstanding any contrary
provision in this Agreement, the Executive shall be solely responsible for any
risk that the tax treatment of all or part of any payments provided by this
Agreement may be affected by Section 409A of the Internal Revenue Code of 1986,
as amended, which may impose significant adverse tax consequences on him,
including accelerated taxation, a 20% additional tax, and interest.  Because of
the potential tax consequences, the Executive has the right, and is encouraged
by this paragraph, to consult with a tax advisor of his choice before signing
this Release.

 

17.          Withholdings.  With respect to the payment of the Severance
Benefit, the Company (or its Affiliate) shall withhold and report all amounts
required to be withheld and reported by applicable law.  The Company (or its
Affiliate) shall be entitled to rely on an opinion of counsel if any questions
as to the amount or requirement of withholding shall arise.

 

18.          Notices.  Any notice required or permitted under this Agreement or
the Consulting Agreement shall be in writing and shall be deemed to have been
sufficiently given or made and received upon receipt, when personally delivered,
or three days after being deposited in the United States mail if sent by
registered or certified mail, postage prepaid, with return receipt requested,
addressed:

 

To the Company:

GeoMet, Inc.

909 Fannin, Suite 1850

Houston, Texas 77010

 

Attention:  Chair of the Board

 

To Executive, to the address reflected on the Company’s records,

 

or at any other address as either Party shall have specified by notice in
writing to the other Party.

 

19.          Counterparts.  This Agreement and the Consulting Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which together shall be considered one and the same agreement.

 

[Signature Page Follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the day and year indicated below.

 

 

EXECUTIVE:

 

 

 

 

 

 

/s/ J. Darby Seré

 

Name:

J. Darby Seré

 

 

 

Date:

April 30, 2012

 

 

 

 

 

COMPANY:

 

 

 

GEOMET, INC.

 

 

 

 

 

By:

/s/ Michael Y. McGovern

 

Name:

Michael Y. McGovern

 

Title:

Director

 

 

 

Date:

April 30, 2012

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Grant Date

 

Type

 

# of Shares Originally
Covered By Award

 

# of Shares
Remaining

 

Exercise
Price

 

March 23, 2009

 

Incentive Stock Option

 

39,135

 

13,045

 

$

0.72

 

March 23, 2009

 

Incentive Stock Option

 

69,999

 

23,333

 

$

0.72

 

March 23, 2009

 

Nonqualified Stock Option

 

16,770

 

16,770

 

$

0.72

 

March 23, 2009

 

Nonqualified Stock Option

 

30,000

 

30,000

 

$

0.72

 

September 20, 2010

 

Incentive Stock Option

 

129,141

 

129,141

 

$

0.875

 

April 5, 2011

 

Incentive Stock Option

 

68,190

 

68,190

 

$

1.59

 

April 5, 2011

 

Nonqualified Stock Option

 

80,472

 

80,472

 

$

1.59

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

 

 

# of Shares

 

Exercise Price

 

Date of Original Agreement

 

(as provided in Paragraph 1,
reflecting four-for-one
common stock split)

 

(as provided in Paragraph 1,
reflecting four-for-one
common stock split)

 

May 19, 2003

 

106,660

 

$

2.50

 

September 22, 2003

 

213,320

 

$

2.50

 

April 27, 2004

 

106,660

 

$

2.50

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Restricted Stock Unit Awards

 

Date of Agreement

 

# of Units Originally
Covered By Award

 

# of Unvested Units

 

April 5, 2011

 

99,108

 

99,108

 

 

Restricted Stock Awards

 

Date of Agreement

 

# of Shares Originally
Covered By Award

 

# of Unvested Shares

 

April 18, 2006

 

4,614

 

3,076

 

September 20, 2007

 

7,590

 

5,060

 

March 24, 2008

 

32,730

 

32,730

 

September 20, 2010

 

55,347

 

36,898

 

January 5, 2011

 

7,449

 

5,587

 

January 5, 2011

 

14,896

 

9,931

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Consulting Agreement (attached)

 

--------------------------------------------------------------------------------